MOOG INC.

1998 STOCK OPTION PLAN

STOCK OPTION AGREEMENT

 

Option No. Agreement Date:     Optionor: Moog Inc. Date of Grant:     Optionee:
Expiration Date:   (or sooner as provided in the Plan) Number of Shares
Optioned: _____   Shares of Class A Common Stock, Option Price Per Share: $_____
$1.00 Par Value  

 

        AGREEMENT, made and entered into between Optionor and Optionee
evidencing the grant of an Option under the Moog Inc. 1998 Stock Option Plan
approved by the Shareholders on February 11, 1998 (the "Plan"), for the number
of shares, at the price and for the period of time indicated above.

        THIS AGREEMENT IS SUBJECT TO THE MOOG INC. 1998 STOCK OPTION PLAN,
INCORPORATED HEREIN BY REFERENCE, WITH THE SAME FORCE AND EFFECT AS IF HEREIN
SET FORTH IN FULL.

        IN WITNESS WHEREOF, Optionor has caused this Agreement to be executed by
its duly authorized officers and Optionee has hereunto set his hand as of the
Agreement date.

 

MOOG INC.           OPTIONOR           By:       (L.S.)     OPTIONEE

(Directors)



 

MOOG INC.
1998 STOCK OPTION PLAN
STOCK OPTION AGREEMENT

 

        AGREEMENT, made and entered into as of the Agreement Date by and between
Optionor and Optionee;

DEFINED TERMS

        The capitalized terms used in this Agreement will have the meaning
indicated on the cover sheet or in the following text.

RECITALS

        A.     On February 11, 1998, at the annual meeting of Optionor, the
shareholders approved the 1998 Stock Option Plan ("Plan") and authorized a Stock
Option Committee of the Board of Directors ("Committee") to grant to certain
directors, officers and key employees of Optionor options to purchase shares of
the $1.00 par value Common Stock of the Optionor ("Shares"), in such amounts, at
such prices, exercisable at such times and under such form of agreement as the
Committee shall determine.

        B.     The Committee, acting pursuant to the authority given to it, has
approved this form of Stock Option Agreement ("Agreement") and has determined
that an option to purchase certain Shares shall be granted to Optionee.

(Directors)

-2-



        NOW, THEREFORE, for good and valuable consideration and in consideration
of the mutual promises and representations herein contained, it is agreed by and
between the parties as follows:

        Section 1.     Grant and Option Price. Optionor hereby grants to
Optionee an option ("Option") to purchase the Shares optioned at the Option
Price shown on the cover page of this Agreement.

        Section 2.     Payment of Option Price. The Option Price shall be paid
in full by Optionee (or by any other person entitled, pursuant to the terms of
the Plan, to exercise the Option) to Optionor at the time of and to the extent
of the exercise of this Option and before delivery of the Shares purchased.

        Section 3.     Investment Intent. Absent advice from legal counsel to
the Optionor that the Shares are the subject of an effective registration
statement filed with the Securities and Exchange Commission, Optionee shall
exercise this Option and acquire the Shares for his own account for investment
and not with a view of the resale or distribution thereof, and shall make such
representations and undertakings to that effect as legal counsel for Optionor
may then advise as necessary or desirable. The certification for the Shares
issued pursuant to an exercise of this Option, if required by legal counsel to
the Optionor, shall bear an appropriate legend regarding this intent.

        Section 4.     Exercise. Subject to the other provisions of this
Agreement and the Plan, the Option may be exercised only in full Share lots of
the Shares Optioned, in accordance with the following provisions:

            (a)     Date Exercisable. No Option shall be exercisable (i) before
one(1) year after the

-3-



Date of Grant, or (ii) after the Expiration Date ("Exercise Period"); provided,
however, that in no event shall the Option be exercisable after the expiration
of ten (10) years from the Date of Grant.

            (b)     Retirement, Death, Disability, Change in Control.
Notwithstanding the Exercise Period provided in Section 4(a), Options shall
become fully exercisable upon the day before the date of Optionee's retirement,
death or disability or upon a Change in Control (as defined in the Plan).
Optionee shall thereupon have twelve (12) months from the effective date of any
such event to exercise the Option.

            (c)     Number of Options Exercised. Each installment, once accrued,
shall be exercisable in whole at any time, or in part from time to time (in
blocks of 25 shares or any multiple thereof) during the Exercise Period.

            (d)     Method of Exercise. This Option shall be exercised only upon
receipt by the corporate Treasurer of Optionor of written notification from
Optionee of his exercise of the same.

        Section 5.     Regulatory Requirements. As a condition precedent to the
exercise of this Option, either in whole or in part, Optionee shall comply with
all regulations and requirements of any regulatory authority having control or
supervision of the issuance of the common stock of Optionor and, in connection
therewith, shall execute any documents Optionor, in its sole discretion, shall
deem necessary or advisable.

        Section 6.     Right of Optionor. The grant of an option pursuant to the
Plan shall not affect in any way the right or power of Optionor to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure, or to merge or to consolidate, or to dissolve,

-4-



 liquidate or sell, or transfer all or any part of its business or assets. The
Board of Directors may make such adjustments, not only with regard to the Shares
Optioned, but also with regard to the Option Price, and any such change, when so
made by the Board of Directors, shall be automatically deemed incorporated in
the provisions of this Agreement.



        Section 7.     Not Employment Agreement. The granting to Optionee of
this Option to purchase Shares shall not constitute or be evidence of any
agreement or understanding, express or implied, on the part of Optionor to
employ Optionee for any specified period.

        Section 8.     Listing of Shares. This Option shall be subject to the
requirement that if at any time the Board of Directors of Optionor shall
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of or in connection with the granting of this Option or
the purchase of Shares hereunder, this Option may not be exercised in whole or
in part unless and until such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board of Directors.

        Section 9.     Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the respective heirs, legal representatives, successors
and assigns of the parties hereto.

        Section 10.     Plan Controlling. This Agreement is entered into and
delivered pursuant to the terms of the Plan, and shall be in all respects
interpreted in accordance therewith. A copy of the Plan has been furnished
Optionee, receipt of which is acknowledged by the signing of this Agreement. The
Plan is, by reference, incorporated in and made a part hereof, and if any
inconsistency between this Agreement and the Plan exists, the Plan shall govern
and control.

-5-





        Section 11.     Pronouns. All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular and
plural, as the identity of the person or persons may required.

-6-



MOOG INC.
1998 STOCK OPTION PLAN
STOCK OPTION AGREEMENT

 

Option No. Agreement Date:     Optionor: Moog Inc. Date of Grant:     Optionee:
Expiration Date:   (or sooner as provided in the Plan) Number of Shares
Optioned: _____   Shares of Class A Common Stock, Option Price Per Share: $_____
$1.00 Par Value  

                AGREEMENT, made and entered into between Optionor and Optionee
evidencing the grant of an Option under the Moog Inc. 1998 Stock Option Plan
approved by the Shareholders on February 11, 1998 (the "Plan"), for the number
of shares, at the price and for the period of time indicated above.

                THIS AGREEMENT IS SUBJECT TO THE MOOG INC. 1998 STOCK OPTION
PLAN, INCORPORATED HEREIN BY REFERENCE, WITH THE SAME FORCE AND EFFECT AS IF
HEREIN SET FORTH IN FULL.

                IN WITNESS WHEREOF, Optionor has caused this Agreement to be
executed by its duly authorized officers and Optionee has hereunto set his hand
as of the Agreement date.

 

MOOG INC.           OPTIONOR           By:       (L.S.)     OPTIONEE

(Officers)



 

 

MOOG INC.
1998 STOCK OPTION PLAN
STOCK OPTION AGREEMENT

 

        AGREEMENT, made and entered into as of the Agreement Date by and between
Optionor and Optionee;

DEFINED TERMS

        The capitalized terms used in this Agreement will have the meaning
indicated on the cover sheet or in the following text.

RECITALS

        A.     On February 11, 1998, at the annual meeting of Optionor, the
shareholders approved the 1998 Stock Option Plan ("Plan") and authorized a Stock
Option Committee of the Board of Directors ("Committee") to grant to certain
officers and key employees of Optionor options to purchase shares of the $1.00
par value Common Stock of the Optionor ("Shares"), in such amounts, at such
prices, exercisable at such times and under such form of agreement as the
Committee shall determine.

        B.     The Committee, acting pursuant to the authority given to it, has
approved this form of Incentive Stock Option Agreement ("Agreement") and has
determined that an option to purchase certain Shares shall be granted to
Optionee.

(Officers)

-2-



        NOW, THEREFORE, for good and valuable consideration and in consideration
of the mutual promises and representations herein contained, it is agreed by and
between the parties as follows:

        Section 1.     Grant and Option Price. Optionor hereby grants to
Optionee an option ("Option") to purchase the Shares optioned at the Option
Price shown on the cover page of this Agreement.

        Section 2.     Payment of Option Price. The Option Price shall be paid
in full by Optionee (or by any other person entitled, pursuant to the terms of
the Plan, to exercise the Option) to Optionor at the time of and to the extent
of the exercise of this Option and before delivery of the Shares purchased.

        Section 3.     Investment Intent. Absent advice from legal counsel to
the Optionor that the Shares are the subject of an effective registration
statement filed with the Securities and Exchange Commission, Optionee shall
exercise this Option and acquire the Shares for his own account for investment
and not with a view of the resale or distribution thereof, and shall make such
representations and undertakings to that effect as legal counsel for Optionor
may then advise as necessary or desirable. The certification for the Shares
issued pursuant to an exercise of this Option, if required by legal counsel to
the Optionor, shall bear an appropriate legend regarding this intent.

        Section 4.     Exercise. Subject to the other provisions of this
Agreement and the Plan, the Option may be exercised only in full Share lots of
the Shares Optioned, in accordance with the following provisions:



            (a)     Annual Installments. No Option shall be exercisable (i)
before the dates hereinafter

-3-



indicated, or (ii) after the Expiration Date ("Exercise Period"); provided,
however, that in no event shall the Option be exercisable after the expiration
of ten (10) years from the Date of Grant. Within the Exercise Period, unless the
Committee establishes otherwise, the Option will become exercisable by Optionee
in annual installments on the anniversaries of the Date of Grant in accordance
with the following schedule:



Date First
Exercisable   Number of
Shares Exercisable                                                



            (b)     Retirement, Death, Disability, Involuntary Termination,
Change in Control. Notwithstanding the schedule of vesting provided in Section
4(a), Options shall become fully exercisable upon the day before the date of the
termination of Optionee's employment with Optionor by reason of Optionee's
retirement, death, disability or involuntary termination of employment (other
than a termination for cause), or upon a Change in Control (as defined in the
Plan). Optionee shall thereupon have twelve (12) months from the effective date
of any such event to exercise the Option.

            (c)     Number of Options Exercised. Each installment, once accrued,
shall be exercisable in whole at any time, or in part from time to time (in
blocks of 25 shares or any multiple thereof) during the Exercise Period.

-4-



        Section 5.     Regulatory Requirements. As a condition precedent to the
exercise of this Option, either in whole or in part, Optionee shall comply with
all regulations and requirements of any regulatory authority having control or
supervision of the issuance of the common stock of Optionor and, in connection
therewith, shall execute any documents Optionor, in its sole discretion, shall
deem necessary or advisable.

        Section 6.     Right of Optionor. The grant of an option pursuant to the
Plan shall not affect in any way the right or power of Optionor to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure, or to merge or to consolidate, or to dissolve, liquidate or
sell, or transfer all or any part of its business or assets. The Board of
Directors may make such adjustments, not only with regard to the Shares
Optioned, but also with regard to the Option Price, and any such change, when so
made by the Board of Directors, shall be automatically deemed incorporated in
the provisions of this Agreement.

        Section 7.     Not Employment Agreement. The granting to Optionee of
this Option to purchase Shares shall not constitute or be evidence of any
agreement or understanding, express or implied, on the part of Optionor to
employ Optionee for any specified period.

        Section 8.     Listing of Shares. This Option shall be subject to the
requirement that if at any time the Board of Directors of Optionor shall
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of or in connection with the granting of this Option or
the purchase of Shares hereunder, this Option may not be exercised in whole or
in part unless and until such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board of Directors.

-5-



        Section 9.     Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the respective heirs, legal representatives, successors
and assigns of the parties hereto.

        Section 10.     Incentive Stock Option. It is intended that this
Agreement meet the applicable requirements of and qualify as an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended, and
this Agreement shall in all respects be so interpreted and construed as to be
consistent with such intention. If the exercisability of the Option is
accelerated by reason of the events described in Section 4(a) hereof, the Option
shall continue to be treated as an incentive stock option to the maximum extent
permissible in accordance with Section 422, and the balance of the Option shall
be treated as a non-qualified stock option under the Plan.

        Section 11.     Plan Controlling. This Agreement is entered into and
delivered pursuant to the terms of the Plan, and shall be in all respects
interpreted in accordance therewith. A copy of the Plan has been furnished
Optionee, receipt of which is acknowledged by the signing of this Agreement. The
Plan is, by reference, incorporated in and made a part hereof, and if any
inconsistency between this Agreement and the Plan exists, the Plan shall govern
and control.

        Section 12.     Pronouns. All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular and
plural, as the identity of the person or persons may required.

-6-



 

MOOG INC.



2003 STOCK OPTION PLAN



STOCK OPTION AGREEMENT

 

Option No. Agreement Date:     Optionor: Moog Inc. Date of Grant:     Optionee:
Expiration Date:   (or sooner as provided in the Plan) Number of Shares
Optioned: _____   Shares of Class A Common Stock, Option Price Per Share: $_____
$1.00 Par Value  

 

        AGREEMENT, made and entered into between Optionor and Optionee
evidencing the grant of an Option under the Moog Inc. 2003 Stock Option Plan
approved by the Shareholders on February 5, 2003 (the "Plan"), for the number of
shares, at the price and for the period of time indicated above.

        THIS AGREEMENT IS SUBJECT TO THE MOOG INC. 2003 STOCK OPTION PLAN,
INCORPORATED HEREIN BY REFERENCE, WITH THE SAME FORCE AND EFFECT AS IF HEREIN
SET FORTH IN FULL.

        IN WITNESS WHEREOF, Optionor has caused this Agreement to be executed by
its duly authorized officers and Optionee has hereunto set his hand as of the
Agreement date.

 

MOOG INC.           OPTIONOR           By:       (L.S.)     OPTIONEE

(Directors)



 

MOOG INC.

2003 STOCK OPTION PLAN

STOCK OPTION AGREEMENT

        AGREEMENT, made and entered into as of the Agreement Date by and between
Optionor and Optionee;

DEFINED TERMS

        The capitalized terms used in this Agreement will have the meaning
indicated on the cover sheet or in the following text.

        A.    

On February 5, 2003, at the annual meeting of Optionor, the shareholders
approved the 2003 Stock Option Plan ("Plan") and authorized a Stock Option
Committee of the Board of Directors ("Committee") to grant to certain directors,
officers and key employees of Optionor options to purchase shares of the $1.00
par value Common Stock of the Optionor ("Shares"), in such amounts, at such
prices, exercisable at such times and under such form of agreement as the
Committee shall determine.



        B.    

The Committee, acting pursuant to the authority given to it, has approved this
form of Stock Option Agreement ("Agreement") and has determined that an option
to purchase certain Shares shall be granted to Optionee.



(Directors)

-2-





        NOW, THEREFORE, for good and valuable consideration and in consideration
of the mutual promises and representations herein contained, it is agreed by and
between the parties as follows:

        Section 1.

Grant and Option Price. Optionor hereby grants to Optionee an option ("Option")
to purchase the Shares optioned at the Option Price shown on the cover page of
this Agreement.



        Section 2.

Payment of Option Price. The Option Price shall be paid in full by Optionee (or
by any other person entitled, pursuant to the terms of the Plan, to exercise the
Option) to Optionor at the time of and to the extent of the exercise of this
Option and before delivery of the Shares purchased.



        Section 3.

Investment Intent. Absent advice from legal counsel to the Optionor that the
Shares are the subject of an effective registration statement filed with the
Securities and Exchange Commission, Optionee shall exercise this Option and
acquire the Shares for his own account for investment and not with a view of the
resale or distribution thereof, and shall make such representations and
undertakings to that effect as legal counsel for Optionor may then advise as
necessary or desirable. The certification for the Shares issued pursuant to an
exercise of this Option, if required by legal counsel to the Optionor, shall
bear an appropriate legend regarding this intent.



        Section 4.

Exercise. Subject to the other provisions of this Agreement and the Plan, the
Option may be exercised only in full Share lots of the Shares Optioned, in
accordance with the following provisions:



                (a)    

Date Exercisable. No Option shall be exercisable (i) before one(1) year after
the Date of Grant, or (ii) after the Expiration Date ("Exercise Period");
provided, however, that in no



-3-



event shall the Option be exercisable after the expiration of ten (10) years
from the Date of Grant.

                (b)    

Retirement, Death, Disability, Change in Control. Notwithstanding the Exercise
Period provided in Section 4(a), Options shall become fully exercisable upon the
day before the date of Optionee's retirement, death or disability or upon a
Change in Control (as defined in the Plan). Optionee shall thereupon have twelve
(12) months from the effective date of any such event to exercise the Option.



                (c)    

Number of Options Exercised. Each installment, once accrued, shall be
exercisable in whole at any time, or in part from time to time (in blocks of 25
shares or any multiple thereof) during the Exercise Period.



                (d)    

Method of Exercise. This Option shall be exercised only upon receipt by the
corporate Treasurer of Optionor of written notification from Optionee of his
exercise of the same.



        Section 5.    

Regulatory Requirements. As a condition precedent to the exercise of this
Option, either in whole or in part, Optionee shall comply with all regulations
and requirements of any regulatory authority having control or supervision of
the issuance of the common stock of Optionor and, in connection therewith, shall
execute any documents Optionor, in its sole discretion, shall deem necessary or
advisable.



        Section 6.    

Right of Optionor. The grant of an option pursuant to the Plan shall not affect
in any way the right or power of Optionor to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, or to merge or to consolidate, or to dissolve, liquidate or sell, or
transfer all or any part of its business or assets. The Board of Directors may



-4-



make such adjustments, not only with regard to the Shares Optioned, but also
with regard to the Option Price, and any such change, when so made by the Board
of Directors, shall be automatically deemed incorporated in the provisions of
this Agreement.

        Section 7.    

Not Employment Agreement. The granting to Optionee of this Option to purchase
Shares shall not constitute or be evidence of any agreement or understanding,
express or implied, on the part of Optionor to employ Optionee for any specified
period.



        Section 8.    

Listing of Shares. This Option shall be subject to the requirement that if at
any time the Board of Directors of Optionor shall determine, in its discretion,
that the listing, registration or qualification of the Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of or in connection with the granting of this Option or the purchase
of Shares hereunder, this Option may not be exercised in whole or in part unless
and until such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board of Directors.



        Section 9.    

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the respective heirs, legal representatives, successors and assigns of the
parties hereto.



        Section 10.    

Plan Controlling. This Agreement is entered into and delivered pursuant to the
terms of the Plan, and shall be in all respects interpreted in accordance
therewith. A copy of the Plan has been furnished Optionee, receipt of which is
acknowledged by the signing of this Agreement. The Plan is, by reference,
incorporated in and made a part hereof, and if any inconsistency between this
Agreement and the Plan exists, the Plan shall govern and control.



        Section 11.    

Pronouns. All pronouns and any variations thereof used herein shall be deemed to
refer to the masculine, feminine, neuter, singular and plural, as the identity
of the person or persons may required.



-5-

MOOG INC.

2003 STOCK OPTION PLAN

STOCK OPTION AGREEMENT

 

Option No. Agreement Date:     Optionor: Moog Inc. Date of Grant:     Optionee:
Expiration Date:   (or sooner as provided in the Plan) Number of Shares
Optioned: _____   Shares of Class A Common Stock, Option Price Per Share: $_____
$1.00 Par Value  

        AGREEMENT, made and entered into between Optionor and Optionee
evidencing the grant of an Option under the Moog Inc. 2003 Stock Option Plan
approved by the Shareholders on February 5, 2003 (the "Plan"), for the number of
shares, at the price and for the period of time indicated above.

        THIS AGREEMENT IS SUBJECT TO THE MOOG INC. 2003 STOCK OPTION PLAN,
INCORPORATED HEREIN BY REFERENCE, WITH THE SAME FORCE AND EFFECT AS IF HEREIN
SET FORTH IN FULL.

        IN WITNESS WHEREOF, Optionor has caused this Agreement to be executed by
its duly authorized officers and Optionee has hereunto set his hand as of the
Agreement date.

 

MOOG INC.           OPTIONOR           By:       (L.S.)     OPTIONEE

(Officer)





 

MOOG INC.
2003 STOCK OPTION PLAN
STOCK OPTION AGREEMENT

        AGREEMENT, made and entered into as of the Agreement Date by and between
Optionor and Optionee;

DEFINED TERMS

        The capitalized terms used in this Agreement will have the meaning
indicated on the cover sheet or in the following text.

RECITALS

        A.    

On February 5, 2003, at the annual meeting of Optionor, the shareholders
approved the 2003 Stock Option Plan ("Plan") and authorized a Stock Option
Committee of the Board of Directors ("Committee") to grant to certain officers
and key employees of Optionor options to purchase shares of the $1.00 par value
Common Stock of the Optionor ("Shares"), in such amounts, at such prices,
exercisable at such times and under such form of agreement as the Committee
shall determine.



        B.    

The Committee, acting pursuant to the authority given to it, has approved this
form of Incentive Stock Option Agreement ("Agreement") and has determined that
an option to purchase certain Shares shall be granted to Optionee.





(Officers)



        NOW, THEREFORE, for good and valuable consideration and in consideration
of the mutual promises and representations herein contained, it is agreed by and
between the parties as follows:

        Section 1.    

Grant and Option Price. Optionor hereby grants to Optionee an option ("Option")
to purchase the Shares optioned at the Option Price shown on the cover page of
this Agreement.



        Section 2.    

Payment of Option Price. The Option Price shall be paid in full by Optionee (or
by any other person entitled, pursuant to the terms of the Plan, to exercise the
Option) to Optionor at the time of and to the extent of the exercise of this
Option and before delivery of the Shares purchased.



        Section 3.    

Investment Intent. Absent advice from legal counsel to the Optionor that the
Shares are the subject of an effective registration statement filed with the
Securities and Exchange Commission, Optionee shall exercise this Option and
acquire the Shares for his own account for investment and not with a view of the
resale or distribution thereof, and shall make such representations and
undertakings to that effect as legal counsel for Optionor may then advise as
necessary or desirable. The certification for the Shares issued pursuant to an
exercise of this Option, if required by legal counsel to the Optionor, shall
bear an appropriate legend regarding this intent.



        Section 4.    

Exercise. Subject to the other provisions of this Agreement and the Plan, the
Option may be exercised only in full Share lots of the Shares Optioned, in
accordance with the following provisions:



-2-

            (a)    

Annual Installments. No Option shall be exercisable (i) before the dates
hereinafter indicated, or (ii) after the Expiration Date ("Exercise Period");
provided, however, that in no event shall the Option be exercisable after the
expiration of ten (10) years from the Date of Grant. Within the Exercise Period,
unless the Committee establishes otherwise, the Option will become exercisable
by Optionee in annual installments on the anniversaries of the Date of Grant in
accordance with the following schedule:



Date First
Exercisable   Number of
Shares Exercisable                                    



        (b)    

Retirement, Death, Disability, Involuntary Termination, Change in Control.
Notwithstanding the schedule of vesting provided in Section 4(a), Options shall
become fully exercisable upon the day before the date of the termination of
Optionee's employment with Optionor by reason of Optionee's retirement, death,
disability or involuntary termination of employment (other than a termination
for cause), or upon a Change in Control (as defined in the Plan). Optionee shall
thereupon have twelve (12) months from the effective date of any such event to
exercise the Option.



        (c)    

Number of Options Exercised. Each installment, once accrued, shall be
exercisable in whole at any time, or in part from time to time (in blocks of 25
shares or any multiple thereof) during the Exercise Period.



        (d)    

Method of Exercise. This Option shall be exercised only upon receipt by the
corporate Treasurer of Optionor of written notification from Optionee of his
exercise of the same.



-3-

        Section 5.    

Regulatory Requirements. As a condition precedent to the exercise of this
Option, either in whole or in part, Optionee shall comply with all regulations
and requirements of any regulatory authority having control or supervision of
the issuance of the common stock of Optionor and, in connection therewith, shall
execute any documents Optionor, in its sole discretion, shall deem necessary or
advisable.

        Section 6.    

Right of Optionor. The grant of an option pursuant to the Plan shall not affect
in any way the right or power of Optionor to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, or to merge or to consolidate, or to dissolve, liquidate or sell, or
transfer all or any part of its business or assets. The Board of Directors may
make such adjustments, not only with regard to the Shares Optioned, but also
with regard to the Option Price, and any such change, when so made by the Board
of Directors, shall be automatically deemed incorporated in the provisions of
this Agreement.



        Section 7.    

Not Employment Agreement. The granting to Optionee of this Option to purchase
Shares shall not constitute or be evidence of any agreement or understanding,
express or implied, on the part of Optionor to employ Optionee for any specified
period.



        Section 8.    

Listing of Shares. This Option shall be subject to the requirement that if at
any time the Board of Directors of Optionor shall determine, in its discretion,
that the listing, registration or qualification of the Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of or in connection with the granting of this Option or the purchase
of Shares hereunder, this Option may not be exercised in whole or in part unless
and until such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board of Directors.



        Section 9.    

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the respective heirs, legal representatives, successors and assigns of the
parties hereto.



-4-

        Section 10.    

Incentive Stock Option. It is intended that this Agreement meet the applicable
requirements of and qualify as an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended, and this Agreement shall in all
respects be so interpreted and construed as to be consistent with such
intention. If the exercisability of the Option is accelerated by reason of the
events described in Section 4(a) hereof, the Option shall continue to be treated
as an incentive stock option to the maximum extent permissible in accordance
with Section 422, and the balance of the Option shall be treated as a
non-qualified stock option under the Plan.

        Section 11.    

Plan Controlling. This Agreement is entered into and delivered pursuant to the
terms of the Plan, and shall be in all respects interpreted in accordance
therewith. A copy of the Plan has been furnished Optionee, receipt of which is
acknowledged by the signing of this Agreement. The Plan is, by reference,
incorporated in and made a part hereof, and if any inconsistency between this
Agreement and the Plan exists, the Plan shall govern and control.



        Section 12.    

Pronouns. All pronouns and any variations thereof used herein shall be deemed to
refer to the masculine, feminine, neuter, singular and plural, as the identity
of the person or persons may required.



-5-